Title: From George Washington to Anthony Wayne, 4 November 1781
From: Washington, George
To: Wayne, Anthony


                  
                     Dear Sir,
                     Camp 4th Novr 1781.
                  
                  Your Application is not a little distressing to me; and if comply’d with must have an unhappy influence on the Minds of the detachment which is going to the Southward—Colo. Stewart is already gone—and Colo. Butler on account of his Health is going.  three of the first officers then in rank and consequence in the Pensylvania Line, to be away from their Troops when an important & interesting Service is in View (independant of the succure intended by it to the Army of Major Generel Greene) will discourage that line, and must subject me to censure for yielding to it.
                  But of the two alternatives proposed by you I shall prefer the first as more consonant to millitary propriety, if your wound does not render the March too Obnoxious to it.
                  Under this exposition of my sentiments I leave you at liberty to follow the dictates of your own Judgement being with much esteem & regard Dr Sir Yr Most Obedt Servt
                  
                     G.W.
                  
               